133 F.3d 927
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Chris HARGIS, Plaintiff-Appellant,v.John BRAESE, Correctional Officer;  Kevin Castiglione,Disciplinary hearing officer, Defendants-Appellees.
No. 96-35537.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 15, 1997.**Decided Dec. 17, 1997.

Before:  SNEED, LEAVY, and TROTT, Circuit Judges.


1
MEMORANDUM*


2
Paul Russell, an Idaho state prisoner, appeals pro se from the district court's dismissal of his 42 U.S.C. § 1983 action against prison officials who denied him the opportunity to present evidence at a prison disciplinary hearing at which he was found not guilty of the charges.


3
State regulations do not afford a prisoner a protected liberty interest entitling him to procedural protections unless the action by prison officials serves to increase his sentence or results in "atypical and significant hardship on the inmate in relation to the ordinary incidents of prison life."  Sandin v. O'Conner, 115 S.Ct. 2293, 2300 (1995).  Here, Hargis was found not guilty of the charges against him.  Accordingly, the prison officials' actions of not allowing Hargis to present exculpatory witness testimony at the hearing neither increased Hargis's sentence nor posed an atypical or significant hardship.  See id.   We therefore affirm the district court's 28 U.S.C. § 1915(d) dismissal of Hargis's action.


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3